J-A23025-14

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37


IN RE: ADOPTION OF: Z.T., A MINOR              IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA

APPEAL OF: M.T., BIOLOGICAL FATHER            No. 322 WDA 2014


              Appeal from the Decree entered January 28, 2014,
              in the Court of Common Pleas of Allegheny County,
                                                 -13-087

BEFORE: DONOHUE, ALLEN, and MUSMANNO, JJ.

MEMORANDUM BY ALLEN, J.:                        FILED OCTOBER 07, 2014

                                                                     rights

to his son, Z.T., born in September of 2002. We affirm.1




parental rights pursuant to 23 Pa.C.S.A. § 2511(a)(1) and (b). Attached to

the involuntary termination petition is a consent of the adult intending to

adopt, which was executed by Stepfather on June 19, 2013. See Petition,



January 17, 2014, during which the following witnesses testified:   Mother;




1
    The Guardian Ad Litem


                                                            9. Further, the


and welfare of Z.T. Id. at 19-20.
J-A23025-14


     Because the parties are well acquainted with the details of this case,

                                                    facts of record, we adopt

them here. See                                           -3.2




Father timely filed a notice of appeal and a concise statement of errors

complained of on appeal pursuant to Pa.R.A.P. 1925(a)(2)(i) and (b).

     On appeal, Father presents the following issues for our review:


     [Father] had, for a period of at least six (6) months preceding
     the filing of the petition for termination of parental rights,
     evidenced a settled purpose of relinquishing his parental claim to
     . . . [Z.T.], and/or had refused to perform his parental duties?

           II. Whether the [or

     development[al], physical and emotional needs[] and welfare of
     [Z.T.]?



                                                                       al rights

according to the following standard:

     [A]ppellate courts must apply an abuse of discretion standard

     termination of parental rights. As in dependency cases, our
     standard of review requires an appellate court to accept the
     findings of fact and credibility determinations of the trial court if
     they are supported by the record. In re: R.J.T., 608 Pa. 9, 9
A.3d 1179, 1190 (Pa. 2010).           If the factual findings are

2
                                             1925(a) is not paginated.
Therefore, we have assigned each page a sequential number for ease of
reference.
                                       -2-
J-A23025-14


     supported, appellate courts review to determine if the trial court
     made an error of law or abused its discretion. Id.; R.I.S., [___
     Pa. ___, ___, 36 A.3d 567, 572 (Pa. 2011) (plurality opinion)].
     As has been often stated, an abuse of discretion does not result
     merely because the reviewing court might have reached a
     different conclusion. Id.; see also Samuel Bassett v. Kia
     Motors America, Inc., [___ Pa. ___], 34 A.3d 1, 51 (Pa.
     2011); Christianson v. Ely, [575 Pa. 647, 654-655], 838 A.2d
630, 634 (Pa. 2003). Instead, a decision may be reversed for an
     abuse of discretion only upon demonstration of manifest
     unreasonableness, partiality, prejudice, bias, or ill-will. Id.

     As we discussed in R.J.T., there are clear reasons for applying
     an abuse of discretion standard of review in these cases. We
     observed that, unlike trial courts, appellate courts are not
     equipped to make the fact-specific determinations on a cold
     record, where the trial judges are observing the parties during
     the relevant hearing and often presiding over numerous other
     hearings regarding the child and parents.    R.J.T., [608 Pa. at
     28-30], 9 A.3d at 1190. Therefore, even where the facts could
     support an opposite result, as is often the case in dependency
     and termination cases, an appellate court must resist the urge to
     second guess the trial court and impose its own credibility
     determinations and judgment; instead we must defer to the trial
     judges so long as the factual findings are supported by the

     error of law or an abuse of discretion. In re Adoption of
     Atencio, [539 Pa. 161, 165,] 650 A.2d 1064, 1066 (Pa. 1994).

In re Adoption of S.P., 47 A.3d 817, 826-827 (Pa. 2012).

     Termination of parental rights is governed by Section 2511 of the

Adoption Act, which requires a bifurcated analysis.

     Our case law has made clear that under Section 2511, the court
     must engage in a bifurcated process prior to terminating
     parental rights. Initially, the focus is on the conduct of the
     parent. The party seeking termination must prove by clear and
     convincing evidence th
     statutory grounds for termination delineated in Section 2511(a).

     termination of his or her parental rights does the court engage in
     the second part of the analysis pursuant to Section 2511(b):

                                    -3-
J-A23025-14


     determination of the needs and welfare of the child under the
     standard of best interests of the child. One major aspect of the
     needs and welfare analysis concerns the nature and status of the
     emotional bond between parent and child, with close attention
     paid to the effect on the child of permanently severing any such
     bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citing 23 Pa.C.S.A. §

2511). The burden is upon the petitioner to prove by clear and convincing

evidence that the asserted statutory grounds for seeking the termination of

parental rights are valid.   In re R.N.J., 985 A.2d 273, 276 (Pa. Super.

2009).



pursuant to Section 2511(a)(1) and (b), which provide as follows:

     (a) General Rule. The rights of a parent in regard to a child
     may be terminated after a petition filed on any of the following
     grounds:

         (1) The parent by conduct continuing for a period of at
         least six months immediately preceding the filing of the
         petition either has evidenced a settled purpose of
         relinquishing parental claim to a child or has refused or
         failed to perform parental duties.

                                      ...

                                        The court in terminating the rights
      of a parent shall give primary consideration to the
      developmental, physical and emotional needs and welfare of the
      child. The rights of a parent shall not be terminated solely on
      the basis of environmental factors such as inadequate housing,
      furnishings, income, clothing and medical care if found to be
      beyond the control of the parent. With respect to any petition
      filed pursuant to subsection (a)(1), (6) or (8), the court shall
      not consider any efforts by the parent to remedy the conditions
      described therein which are first initiated subsequent to the
      giving of notice of the filing of the petition.

                                      -4-
J-A23025-14



23 Pa.C.S.A § 2511(a)(1), (b).

      With respect to Section 2511(a)(1),      the moving party must produce

clear and convincing evidence of conduct, sustained for at least the six

months prior to the filing of the termination petition, which reveals a settled

intent to relinquish parental claim to a child or a refusal or failure to perform

parental duties.   In re Z.S.W., 946 A.2d 726, 730 (Pa. Super. 2008) (citing

In re Adoption of R.J.S., 901 A.2d 502, 510 (Pa. Super. 2006)). Further:

      Once the evidence establishes a failure to perform parental
      duties or a settled purpose of relinquishing parental rights, the

      explanation for his or her conduct; (2) the post-abandonment
      contact between parent and child; and (3) consideration of the
      effect of termination of parental rights on the child pursuant to
      Section 2511(b).

Id.   (quoting In re Adoption of Charles E.D.M., 708 A.2d 88, 92 (Pa.

1998)).

      This Court has emphasized that a parent does not perform his or her

                                  merely passive interest in the development

of the child.   In re B.,N.M., 856 A.2d 847, 855 (Pa. Super. 2004) (internal

citations omitted). We have explained:

      A child needs love, protection, guidance, and support. These
      needs, physical and emotional, cannot be met by a merely
      passive interest in the development of the child. Thus, this court
      has held that the parental obligation is a positive duty which
      requires affirmative performance.

      This affirmative duty encompasses more than a financial
      obligation; it requires continuing interest in the child and a


                                      -5-
J-A23025-14


      genuine effort to maintain communication and association with
      the child.

      Because a child needs more than a benefactor, parental duty
      requires that a parent exert himself to take and maintain a place


      Parental duty requires that the parent act affirmatively with good
      faith interest and effort, and not yield to every problem, in order
      to maintain the parent-child relationship to the best of his or her
      ability, even in difficult circumstances. A parent must utilize all
      available resources to preserve the parental relationship, and
      must exercise reasonable firmness in resisting obstacles placed
      in the path of maintaining the parent-child relationship. Parental
      rights are not preserved by waiting for a more suitable or

      others provi
      emotional needs.

Id.

      With respect to Section 2511(b), this Court has explained the requisite

analysis as follows:

      Subsection 2511(b) focuses on whether termination of parental
      rights would best serve the developmental, physical, and
      emotional needs and welfare of the child. In In re C.M.S., 884
A.2d 1284, 1287 (Pa. Super. 2005), this Court stated,

      involved in the inquiry into the needs and w
      In addition, we instructed that the trial court must also discern
      the nature and status of the parent-child bond, with utmost
      attention to the effect on the child of permanently severing that
      bond. Id. However, in cases where there is no evidence of a
      bond between a parent and child, it is reasonable to infer that no
      bond exists. In re K.Z.S., 946 A.2d 753, 762-63 (Pa. Super.
      2008).    Accordingly, the extent of the bond-effect analysis
      necessarily depends on the circumstances of the particular case.
      Id. at 63.

In re Adoption of J.M., 991 A.2d 321, 324 (Pa. Super. 2010).



                                     -6-
J-A23025-14




Specifically, Father



legitimate fear by [Father] that another PFA would be filed against him if he
                                       3
                                            Id.   In addition, in prior custody

proceedings between the parties, Father and Mother were ordered by the

trial court to contact a reunification counselor for the purpose of Father

obtaining partial physical custody of Z.T.         Father states that he never

participated in reunifi

of reunification counseling in the hands of his previous counsel [in the



                          Id. at 14.

      With respect to S



                                                                             Id.

                                                                  his child until

                                                                    Id. Father

3
  Mother testified that the court issued two separate PFA orders against
Father after their marital separation. N.T., 1/17/14, at 18. Father testified
that the second PFA order was issued against him on June 29, 2011. Id. at
92. Father acknowledged on cross-
did not see Z.T. during the entire year of 2011, even though the aforesaid
PFA order expired after only four months. Id. at 94. Notably, in his
testimony, Father failed to acknowledge that his conduct resulted in the PFA
orders issued against him.
                                           -7-
J-A23025-14

further claims that he has not gained a strong bond with Z.T. because of

failures by his counsel in the custody proceedings.

      Upon careful review, we conclude the testimonial evidence supports



2511(a)(1) and (b).      We therefore discern no abuse of discretion by the



appeal                                                             See Trial

Court Opinion, 3/20/14.     The parties are directed to attach a copy of the

Rule 1925(a) opinion in the event of further proceedings.

      Decree affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 10/7/2014




                                     -8-
Circulated 09/30/2014 03:13 PM
Circulated 09/30/2014 03:13 PM
Circulated 09/30/2014 03:13 PM
Circulated 09/30/2014 03:13 PM
Circulated 09/30/2014 03:13 PM
Circulated 09/30/2014 03:13 PM
Circulated 09/30/2014 03:13 PM
Circulated 09/30/2014 03:13 PM